Citation Nr: 0123871	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for status post 
osteochondroma proximal shaft fibula left excised, with 
secondary neuropathy of the tibial superficial peroneal nerve 
and fracture, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  

This appeal arises from a February 2000 rating decision in 
which the RO denied the benefits sought on appeal.  The 
veteran timely perfected an appeal of that denial with the 
Board of Veterans' Appeals (Board).  

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  At the hearing, the 
veteran submitted additional evidence, accompanied by a 
signed waiver of RO jurisdiction, permitting the Board to 
consider such evidence in the first instance.  However, 
because the claim is being remanded for other reasons, as 
indicated below, the RO should consider this evidence along 
with other evidence received in connection with the remand.


REMAND

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated August 
28, 2001.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2000).  He 
submitted additional evidence to the Board in September 2001.  
The evidence includes a statement from the veteran's private 
physician pertinent to the veteran's claim for increase.  
While this evidence was received within ninety days of the 
certification of appeal and transfer of records to the Board, 
it was not accompanied by a signed waiver of RO jurisdiction, 
permitting the Board to consider it in the first instance.  
Hence, the Board may not proceed in the adjudication of the 
appeal, at this time.  See 38 C.F.R. § 20.1304(c) (2000).  

Also, the Board notes that potentially relevant medical 
records have not been obtained by the RO.  It appears that 
the veteran is in receipt of Social Security Administration 
(SSA) benefits.  However, it does not appear that the RO has 
attempted to obtain a copy of the veteran's Social Security 
records.  Although any SSA decision would not be controlling, 
it is certainly pertinent to the veteran's appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's 
duty to assist includes obtaining SSA decision and supporting 
medical records pertinent to VA claim), and Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA 
determination of disability but must provide reasons or bases 
regarding such determination).

Hence, the Board finds that additional other development is 
warranted, consistent with the Veterans Claims Assistance Act 
(VCAA), signed during the pendency of this appeal.  This law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) (West 
Supp. 2001)).  Regulations implementing the Veterans Claims 
Assistance Act of 2000 are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3) (West Supp. 2001), in addition to 
records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. 
§ 5103A(c)(2)), the Board finds that it has no alternative 
under the new legislation but to remand this matter so that 
the RO can take the necessary steps to obtain all medical 
records in the possession of SSA, and any additional 
outstanding VA or private treatment records.  It should be 
further noted that whenever the Secretary attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c) (to be codified at 38 U.S.C.A. 
§ 5103A(c)), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile 
(codified at 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).

The Board also finds that further medical evaluation is 
warranted.  Although the veteran underwent a neurological 
examination for VA purposes in July 2000, the Board notes 
that the clinical findings were not entirely responsive to 
the rating criteria set forth in Diagnostic Code 8521 for the 
veteran's service-connected left lower extremity disorder.  
As a clear picture of the current state of the veteran's 
disability cannot be ascertained from the evidence of record, 
the Board finds that additional development must be 
undertaken.

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  See Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).  Consequently, a new VA neurological 
examination responsive to the rating criteria is necessary in 
order to adjudicate the veteran's claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The examination should 
include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any pertinent interval 
medical history since his examination in July 2000.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from VA facilities or any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facility(ies) 
identified by the veteran.

Finally, the Board observes that during the VA RO hearing in 
June 2000, the veteran testified that his service-connected 
left lower extremity kept him from working.  Thus, the 
veteran's statement made during the VA RO hearing indicates 
an inability to work due to his service-connected left lower 
extremity.  Therefore, such a factor affecting the veteran's 
employment status reasonably raises the issues of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) and a 
total disability rating based on individual unemployability 
(TDIU) under 38 C.F.R. § 4.16(b), in connection with the 
appeal of the 30 percent rating for his service-connected 
left lower extremity disability.  61 Fed. Reg. 66749, 
VAOPGCPREC 6-96, slip op. at 15 (1996).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Accordingly, these matters 
are referred to the RO for appropriate action.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000.  However, the actions identified 
herein do not relieve the RO of the responsibility to ensure 
that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  The veteran should be asked 
to provide information regarding all 
sources of treatment subsequent to 
service.  All such evidence should be 
associated with the claims file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact R. Levy, M.D., and request 
copies of all medical records concerning 
treatment of the veteran's left lower 
extremity, including all office treatment 
records.

3.  The RO should undertake necessary 
action to obtain and associate with the 
claims file a copy of any SSA decision 
denying or granting disability benefits 
to the veteran, and all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
file.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  

4.  The RO should also arrange for the 
veteran to undergo VA examination, to 
determine the current manifestations and 
severity of his service-connected left 
lower extremity disability.  All 
indicated studies should be performed, to 
include X-rays and all manifestations of 
current disability should be described in 
detail.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  

Range of motion studies for the left 
ankle should be expressed in degrees with 
normal ranges provided for comparison 
purposes.  The examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, or 
incoordination associated with the left 
lower extremity.  If pain on motion is 
demonstrated, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely additional function 
due to pain and any of the other factors 
noted above during flare-ups and/or with 
repeated use of the left lower extremity; 
to the extent possible, the examiner 
should express this in degrees of 
additional range of motion loss.  

The examiner should also specifically 
indicate whether the veteran's left lower 
extremity disability is manifested by 
foot drop, slight droop of the first 
phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension of 
the proximal phalanges of the toes, loss 
of abduction of the foot, weakened 
adduction of the foot and anesthesia 
covering the entire dorsum of the foot 
and toes.  

Any indications that the veteran's 
reported symptoms are not in accord with 
physical findings on the examination 
should be specifically addressed and 
discussed in the examination report.  On 
the basis of the veteran's credible 
complaints and the examination findings, 
the examiner should provide an assessment 
of the overall severity of the 
disability, and the extent upon which it 
impacts the veteran's employability.  The 
examiner should not render a final 
opinion until after receipt and review of 
all test results.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

5.  If the veteran fails to report to the 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

8.  After completion of the above, the 
veteran's claim for increase should then 
be readjudicated with consideration of 
all pertinent evidence and legal 
authority, to include that cited to 
herein.  If the veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND. 

9.  If the claim is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E.MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



